1                                                                                FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

2
                                                                        Oct 09, 2019
3                          UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK

                          EASTERN DISTRICT OF WASHINGTON
4
     RICHARD E. WORLEY,                            No. 4:19-cv-05203-SMJ
5
                                 Petitioner,       ORDER SUMMARILY
6                                                  DISMISSING HABEAS CORPUS
                   v.                              PETITION
7
     JEFFERY A. UTTECHT,
8
                                 Respondent.
9

10           Petitioner Richard E. Worley, a prisoner at the Coyote Ridge Corrections

11   Center, brings this pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas

12   Corpus By a Person in State Custody, ECF No. 1. The $5.00 filing fee has been

13   paid.

14                            EXHAUSTION REQUIREMENT

15           Petitioner challenges his 2018 Benton County conviction, following a plea of

16   guilty, for child molestation in the first degree. He received a sentence of between

17   sixty-eight months’ confinement and life in prison. Petitioner indicates that he did

18   not file a direct appeal. ECF No. 1 at 2.

19           Throughout the grounds for relief set out in his petition, Petitioner argues that

20   the State of Washington has no jurisdiction to decide federal constitutional matters.




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 1
1    Id. at 5–12. It has long been settled that state courts are competent to decide

2    questions arising under the U.S. Constitution. See Baker v. Grice, 169 U.S. 284,

3    291 (1898) (“It is the duty of the state court, as much as it is that of the federal

4    courts, when the question of the validity of a state statute is necessarily involved, as

5    being in alleged violation of any provision of the federal constitution, to decide that

6    question, and to hold the law void if it violate that instrument.”); see also Worldwide

7    Church of God v. McNair, 805 F.2d 888, 891 (9th Cir. 1986) (holding that state

8    courts are as competent as federal courts to decide federal constitutional matters).

9    Petitioner’s arguments to the contrary are meritless.

10         Additionally, before a federal court may grant habeas corpus relief to a state

11   prisoner, the prisoner must exhaust the state court remedies available to him or her.

12   28 U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally

13   requires that a prisoner give the state courts an opportunity to act on his or her claims

14   before he or she presents those claims to a federal court. O’Sullivan v. Boerckel,

15   526 U.S. 838 (1999). A petitioner has not exhausted a claim for relief so long as he

16   or she has a right under state law to raise the claim by an available procedure. See

17   id.; 28 U.S.C. § 2254(c).

18         To meet the exhaustion requirement, the petitioner must have “fairly

19   present[ed] his claim in each appropriate state court (including a state supreme court

20   with powers of discretionary review), thereby alerting that court to the federal




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 2
1    nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S.

2    364, 365–66 (1995). A petitioner fairly presents a claim to a state court by

3    describing the factual or legal bases for that claim and by alerting the state court “to

4    the fact that the . . . [petitioner is] asserting claims under the United States

5    Constitution.” Duncan, 513 U.S. at 365–66; see also Tamalini v. Stewart, 249 F.3d

6    895, 898 (9th Cir. 2001). Mere similarity between a claim raised in a state court and

7    a claim in a federal habeas corpus petition is insufficient. Duncan, 513 U.S. at 365–

8    66.

9           Furthermore, to fairly present a claim, the petitioner “must give the state

10   courts one full opportunity to resolve any constitutional issues by invoking one

11   complete round of the State’s established appellate review process.” O’Sullivan,

12   526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

13   the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

14   (1971). It appears from the face of the petition that Petitioner has not exhausted his

15   state court remedies as to each of his grounds for relief. See ECF No. 1. Indeed,

16   Petitioner affirmatively represents that he did not exhaust his state court remedies.

17   Id. at 3.

18               GROUNDS FOR FEDERAL HABEAS CORPUS RELIEF

19          Petitioner asserts that the Washington State Constitution contradicts the U.S.

20   Constitution regarding the Fifth Amendment right to “presentment or indictment of




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 3
1    a Grand Jury.” Id. at 5. He claims “no bill of indictment” was brought against him,

2    rendering his arrest, conviction, and imprisonment illegal. Id.

3          Petitioner seems to argue that because the state courts have defied “federally

4    established procedures and processes for the adjudication of crimes,” only “a court

5    of federal jurisdiction” has jurisdiction over his claims. Id. His bald assertion that

6    “due process of the law was ignored” is unsupported by his factual allegations. Id.

7          As the U.S. Supreme Court stated long ago, “Prosecution by information

8    instead of by indictment is provided for by the laws of Washington. This is not a

9    violation of the Federal Constitution.” See Gaines v. Washington, 277 U.S. 81, 86

10   (1928). There is no federal constitutional violation when a prosecuting attorney’s

11   criminal information is substituted for a grand jury’s indictment. See Hurtado v.

12   California, 110 U.S. 516 (1884) (rejecting the claim that an indictment is essential

13   to due process of law and that a state violates the Fourteenth Amendment by

14   prosecuting a defendant with a criminal information). Petitioner’s assertions to the

15   contrary presented in his four grounds for federal habeas corpus relief are legally

16   frivolous.

17         Because it plainly appears from the petition that Petitioner is not entitled to

18   relief in this Court, IT IS HEREBY ORDERED that the petition, ECF No. 1, is

19   DISMISSED pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the

20   United States District Courts.




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 4
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

2    enter judgment, provide copies to Petitioner, and close the file. The Court certifies

3    that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

4    taken in good faith and there is no basis upon which to issue a certificate of

5    appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

6    appealability is therefore DENIED.

7          DATED this 9th day of October 2019.

8                       _________________________
                        SALVADOR MENDOZA, JR.
9                       United States District Judge

10

11

12

13

14

15

16

17

18

19

20



     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 5
